DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 02, 2019.  Claims 1 – 20 are pending and examined below.

Response to Arguments

Applicant’s response arguments, with regards to claims 1, 3 – 11, and 13 – 20, filed on January 06, 2022 are moot in view of the new grounds of rejection under the combination of Rhee, Wang, and Shattil which are necessitated by Applicant’s amendments”

Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 4, 7 – 10, 13 – 14, and 17 - 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0004714 A1 to RHEE (herein after "Rhee") in view of Chinese Foreign Patent No. CN103888362 A to WANG et al. (herein after "Wang"), and further in view of U.S. Patent Application Publication No. 2017/0094527 A1 to SHATTIL et al. (herein after "Shattil").


As to Claim 1,
an UAV signal processing method.  (See Figs. 1, 3, 4A - 4B, 6, ¶0049, and ¶0052.  In particular, see Figs. 1 and 6. 

    PNG
    media_image1.png
    458
    568
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    566
    511
    media_image2.png
    Greyscale

See ¶0052, “FIG. 6 shows a flowchart 600 of an illustrative process for monitoring drones… The process starts at step 602. At step 602, the device 200 receives a signal from a drone, where the signal may be formatted according a communication protocol, such as 400 or 440. Then, at step 604, the device processes the received signal… the signal is transmitted to other devices in FIG. 1 through the network 110 or other suitable wireless communication channels.
In embodiments, the device parses the signal to extract information of the drone.) 
However, Rhee’s system for monitoring UAVs does not explicitly disclose receiving, by an antenna a plurality of signals including monitored information of the UAV transmitted by the UAV; and dividing, by a power dividing circuit, the signals into multiple channels; and parsing, simultaneously by a plurality of communication protocol parsing devices, the signals in the multiple channels in parallel to obtain a plurality of parsing results, wherein one or more of the parsing results include the monitored information of the UAV.
Therefore, Wang’s multi-band wireless sensor network data router and system and Shattil’s UAV intrusion detection and countermeasure system are introduced to combine with Rhee’s system for monitoring UAVs to cure the gaps that Rhee has in disclosing the claimed invention.
Wang’s work presents a multi-band wireless sensor network data router system, which can connect sensors with multiple frequencies and multiple communication protocols to the Internet of Things, and sensors with multiple frequencies and multiple communication protocols at the perception layer of the Internet of Things are connected to the network layer of the Internet of Things to realize the Internet of Things The sensing area multi-frequency multi-communication protocol node sensor communicates directly with the external network.   (See Figs. 1, 3, and ¶0028.)

Wang further teaches receiving, by an antenna a plurality of signals including monitored information of the UAV transmitted by the UAV.   (See Figs. 1 – 6, ¶0010 - ¶0013, ¶0049 - ¶0052, ¶0060, ¶0065 - ¶0075.  In particular, see ¶0060, ¶0065 - ¶0066.  Wang teaches an antenna that receives a plurality of signals including monitored data of the UAV transmitted by the UAV.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with receiving, by 

Shattil’s work is analogous with the claimed invention in that it discloses detection of signals communicated between a remote control unit and UAV. His work goes further to then disclose functionality wherein it extracts signal features from detected radio signals, a classifier which processes the detected radio signals based on its signal features, and then determines whether the detected radio signals correspond to a known or unknown radio protocol.
Shattil teaches dividing, by a power dividing circuit, the signals into multiple channels (see ¶0042 - ¶0046, and ¶0050.  In particular, ¶0042); and 
parsing, simultaneously by a plurality of communication protocol parsing devices, the signals in the multiple channels in parallel to obtain a plurality of parsing results, wherein one or more of the parsing results include the monitored information of the UAV.  (See Figs. 1 – 2, ¶0042 - ¶0045, and ¶0047, and ¶0067.  In particular, ¶0042,  Shattil disclosure of spectrum fragmenting of detected frequency bands into regions of interest, and categorizes them as channels.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with a power 

As to Claim 3,
Modified Rhee substantially discloses the method of claim 2.
However, Rhee’s system for monitoring UAVs does not teach, or suggest parsing the signals in a predetermined number of channels of the multiple channels according to each type of communication protocol parsing device of the plurality of communication protocol parsing devices.
Conversely, Wang’s multi-band wireless sensor network data router and system teaches parsing the signals in a predetermined number of channels of the multiple channels according to each type of communication protocol parsing device of the plurality of communication protocol parsing devices.  (See Figs. 1, 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, and ¶0084.  In particular, see ¶0028, ¶0046, and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with parsing the signals in a predetermined number of channels of the multiple channels according to each type of communication protocol parsing device of the plurality of communication 

As to Claim 4,
Modified Rhee substantially discloses the method of claim 3.
However, Rhee’s system for monitoring UAVs does not teach, or suggest, wherein each type of communication protocol parsing device of the plurality of communication protocol parsing devices includes 
a predetermined number of parsing devices configured to parse the signals in a predetermined channels of the multiple channels of signals.
On the other hand, Wang’s multi-band wireless sensor network data router and system teaches wherein each type of communication protocol parsing device of the plurality of communication protocol parsing devices (see Figs. 1 – 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, and ¶0084.  In particular, see ¶0028, ¶0046, and ¶0084) and parsing the signals in the predetermined number of channels of the multiple channels according to each type of communication protocol parsing devices includes using the predetermined number of parsing devices of each type of the communication protocol parsing devices to parse the signals into the predetermined number of channels of the multiple channels.  (See Figs. 1, 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, and ¶0084.  In particular, see ¶0028, ¶0046, and ¶0084.)


As to Claim 7,
Modified Rhee substantially discloses the device of claim 11, further comprising: 
transmitting the parsing results to an external device.  (See Fig. 1, ¶0028 - ¶0029, ¶0032, and ¶0062.  In particular, see ¶0028, “The device 108 may be a computer for storing the signal, such as flight data and images, sent by the drones. Here, the term computer may be any suitable type of computing device that can process and store the signals from the drones. For instance, the device 108 may be a drone monitoring server and located in a law enforcement station. An officer may continuously monitor the flight information of drones and/or ground images sent by the drones.”  See ¶0032, “the device 108 extracts the location information of the drones from the signals received from the drones and transmits the location information to the other devices so that the other devices display the drones on their display panels.”)
 does not teach, or suggest the plurality of communication protocol parsing devices.
On the other hand, Wang’s multi-band wireless sensor network data router and system teaches parsing, by the plurality of communication protocol parsing devices, the signals in the multiple channels to obtain the parsing results. (See Figs. 1, 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, ¶0084.  In particular, see Figs. 1 and 6.  See ¶0028, ¶0046, and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with parsing, by a plurality of communication protocol parsing devices, the received signals to obtain a plurality of parsing results, as taught by Wang.  Motivation for combining the element(s) can include, but are not limited to: expanding UAV and / or drone based internet; expanding IoT devices and networks where UAVs can act as mobile sensors to collect data and relay it back to cloud based networks and / or analytics systems.

As to Claim 8,
Modified Rhee substantially discloses the method of claim 3, wherein the predetermined number of channels and 
the predetermined number of parsing devices (see ¶0025, ¶0052 - ¶0054, ¶0057.  In particular, see ¶0052) are determined based on one or more of the following: 
the number of downlink channels of the UAV, an expected signal acquisition time, and the number of frequency points used by the UAV to transmit the signals including the monitored information.  (See ¶0032.)

As to Claim 9,
Modified Rhee substantially discloses the method of claim 1, wherein a plurality of communication protocols used by the plurality of communication protocol parsing devices include (see ¶0130 - ¶0132, ¶0137, and ¶0142) two or more of the following: 
UWB, Wi-Fi, Bluetooth, 802.11, Zigbee, and a customized communication protocol.  (See ¶00045, ¶0114, and ¶0124 - ¶0126.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with plurality of communication protocols used by the plurality of communication protocol parsing devices, as taught by Shattil.  Motivation for combining the element(s) can include, but are not limited to: utilizing UAVs to detect and identify a plurality and diversity of signals in an airspace, in order to determine whether the detected signals correspond to a known or unknown radio protocol, and then through authentication, differentiate different threat or hazard levels.

As to Claim 10,
the method of claim 1, wherein the monitored information includes one or more of the following: 
a location information of the UAV, a location information of a control terminal connected to the UAV, an identification number of the UAV, a location information of the UAV during takeoff, and a flight speed information of the UAV.  (See Figs. 1, 2B 4A, ¶0023 - ¶0027, ¶0032- ¶0033, ¶0036, ¶0043, ¶0046, ¶0053, and ¶0061 - ¶0062.  In particular, see ¶0032, "the device 108 receives all of the signals from the drones, processes the received signals and transmits the processes signals to the other devices. For instance, the device 108 extracts the location information of the drones from the signals received from the drones and transmits the location information to the other devices."  See ¶0036, "As depicted, the information may include identification of the drone.")

As to Claim 11,
Rhee discloses a signal processing device of an UAV (see Figs. 1, 3, 4A - 4B, 6, ¶0049, and ¶0052.  In particular, see Figs. 1 and 6. See ¶0052, “FIG. 6 shows a flowchart 600 of an illustrative process for monitoring drones… The process starts at step 602. At step 602, the device 200 receives a signal from a drone, where the signal may be formatted according a communication protocol, such as 400 or 440. Then, at step 604, the device processes the received signal… the signal is transmitted to other devices in FIG. 1 through the network 110 or other suitable wireless communication 
However, Rhee’s system for monitoring UAVs does not explicitly disclose an antenna configured to receive a plurality of signals including monitored information of the UAV transmitted by the UAV; and a power dividing circuit configured to divide the signals into multiple channel; and a plurality of communication protocol parsing devices configured to stimulatingly parse the signals in the multiple channels in parallel to obtain a plurality of parsing results, wherein one or more of the parsing results of the communication protocol parsing devices include the monitored information of the UAV.
Therefore, and are introduced to combine with Rhee’s system for monitoring UAVs to cure the gaps that Rhee has in disclosing the claimed invention.

On the other hand, Wang’s multi-band wireless sensor network data router and system teaches an antenna configured to receive a plurality of signals including monitored information of the UAV transmitted by the UAV.   (See Figs. 1 – 6, ¶0010 - ¶0013, ¶0049 - ¶0052, ¶0060, ¶0065 - ¶0075.  In particular, see ¶0060, ¶0065 - ¶0066.  Wang teaches an antenna that receives a plurality of signals including monitored data of the UAV transmitted by the UAV.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with receiving, by an antenna a plurality of signals including monitored information of the UAV transmitted by the UAV, as taught by Wang.  Motivation for combining the element(s) can include, but are not limited to: expanding UAV and / or drone based internet; expanding IoT 

Conversely, Shattil’s UAV intrusion detection and countermeasure system teaches a power dividing circuit configured to divide the signals into multiple channel (see ¶0042 - ¶0046, and ¶0050.  In particular, ¶0042); and 
a plurality of communication protocol parsing devices configured to stimulatingly parse the signals in the multiple channels in parallel to obtain a plurality of parsing results, wherein one or more of the parsing results of the communication protocol parsing devices include the monitored information of the UAV.  (See Figs. 1 – 2, ¶0042 - ¶0045, and ¶0047, and ¶0067.  In particular, ¶0042,  Shattil disclosure of spectrum fragmenting of detected frequency bands into regions of interest, and categorizes them as channels.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with a power circuit which divides the signals into multiple channels, subsequently parsing the signals into multiple channels in parallel, as taught by Shattil.  Motivation for combining the element(s) can include, but are not limited to: utilizing UAVs to detect and identify a plurality and diversity of signals in an airspace, in order to determine whether the detected signals correspond to a known or unknown radio protocol, and then through authentication, differentiate different threat or hazard levels..


As to Claim 13,
Modified Rhee substantially discloses the device of claim 11.
However, Rhee’s system for monitoring UAVs does not teach, or suggest parsing the signals in a predetermined number of channels of the multiple channels according to each type of communication protocol parsing device of the plurality of communication protocol parsing devices.
Conversely, Wang’s multi-band wireless sensor network data router and system teaches parsing the signals in a predetermined number of channels of the multiple channels according to each type of communication protocol parsing device of the plurality of communication protocol parsing devices.  (See Figs. 1, 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, and ¶0084.  In particular, see ¶0028, ¶0046, and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with parsing the signals in a predetermined number of channels of the multiple channels according to each type of communication protocol parsing device of the plurality of communication protocol parsing devices, as taught by Wang.  Motivation for combining the element(s) can include, but are not limited to: expanding UAV and / or drone based internet; expanding IoT devices and networks where UAVs can act as mobile sensors to collect data and relay it back to cloud based networks and / or analytics systems.

As to Claim 14,
the device of claim 13.
However, Rhee’s system for monitoring UAVs does not teach, or suggest, wherein each type of communication protocol parsing device of the plurality of communication protocol parsing devices includes 
a predetermined number of parsing devices configured to parse the signals in a predetermined channels of the multiple channels of signals.
On the other hand, Wang’s multi-band wireless sensor network data router and system teaches wherein each type of communication protocol parsing device of the plurality of communication protocol parsing devices (see Figs. 1 – 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, and ¶0084.  In particular, see ¶0028, ¶0046, and ¶0084) includes a predetermined number of parsing devices configured to parse the signals in a predetermined channels of the multiple channels of signals.  (See Figs. 1, 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, and ¶0084.  In particular, see ¶0028, ¶0046, and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with parsing, by a plurality of communication protocol parsing devices across a diversity of channels, as taught by Wang.  Motivation for combining the element(s) can include, but are not limited to: expanding UAV and / or drone based internet; expanding IoT devices and networks where UAVs can act as mobile sensors to collect data and relay it back to cloud based networks and / or analytics systems.

As to Claim 17,
Modified Rhee substantially discloses the device of claim 11, configured to transmit the parsing results to an external device.  (See Fig. 1, ¶0028 - ¶0029, ¶0032, and ¶0062.  In particular, see ¶0028, “The device 108 may be a computer for storing the signal, such as flight data and images, sent by the drones. Here, the term computer may be any suitable type of computing device that can process and store the signals from the drones. For instance, the device 108 may be a drone monitoring server and located in a law enforcement station. An officer may continuously monitor the flight information of drones and/or ground images sent by the drones.”  See ¶0032, “the device 108 extracts the location information of the drones from the signals received from the drones and transmits the location information to the other devices so that the other devices display the drones on their display panels.”)
However, Rhee’s system for monitoring UAVs does not teach, or suggest the plurality of communication protocol parsing devices.
On the other hand, Wang’s multi-band wireless sensor network data router and system teaches parsing, by the plurality of communication protocol parsing devices, the signals in the multiple channels to obtain the parsing results. (See Figs. 1, 6, ¶0004, ¶0007, ¶0028, ¶0037 - ¶0038, ¶0046, ¶0084.  In particular, see ¶0028, ¶0046, and ¶0084.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Rhee’s system for monitoring UAVs with parsing, by a plurality of communication protocol parsing devices, the received signals to obtain a plurality of parsing results, as taught by Wang.  Motivation for combining the element(s) 

As to Claim 18,
Modified Rhee substantially discloses the device of claim 13, wherein the predetermined number of channels and the predetermined number of parsing devices (see ¶0025, ¶0052 - ¶0054, and ¶0057.  In particular, see ¶0052) are determined based on one or more of the following: 
the number of downlink channels of the UAV, an expected signal acquisition time, and the number of frequency points used by the UAV to transmit the signals including the monitored information.    (See ¶0032.)

As to Claim 19,
Modified Rhee substantially discloses the device of claim 11, wherein a plurality of communication protocols used by the plurality of communication protocol parsing devices include (see ¶0130 - ¶0132, ¶0137, and ¶0142) two or more of the following: 
UWB, Wi-Fi, Bluetooth, 802.11, Zigbee, and a customized communication protocol.  (See ¶00045, ¶0114, and ¶0124 - ¶0126.)


As to Claim 20,
Modified Rhee substantially discloses the device of claim 11, wherein the monitored information includes one or more of the following: 
a location information of the UAV, a location information of a control terminal connected to the UAV, an identification number of the UAV, a location information of the UAV during takeoff, and a flight speed information of the UAV.  (See Figs. 1, 2B 4A, ¶0023 - ¶0027, ¶0032- ¶0033, ¶0036, ¶0043, ¶0046, ¶0053, and ¶0061 - ¶0062.  In particular, see ¶0032, "the device 108 receives all of the signals from the drones, processes the received signals and transmits the processes signals to the other devices. For instance, the device 108 extracts the location information of the drones from the signals received from the drones and transmits the location information to the other devices."  See ¶0036, "As depicted, the information may include identification of the drone.")
Allowable Subject Matter
Claims 5 – 6, and 15 - 16 are objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661